10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 3:19-cv-05794-BHS Document 19 Filed 09/30/19 Page 1 of 23

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT TACOMA
MITCHELL SHOOK,
~ Plaintiff, Pro Se, | NO. 3:19-CV-05794-BHS
Vs. DEFENDANT’S OPPOSITION
| TO MOTION FOR
CITY OF TACOMA, MOUNTAIN RAIL TEMPORARY RESTRAINING
DIVISION, ORDER
Defendant. |

 

 

COMES NOW Defendant City of Tacoma, appearing by and through William
C. Fosbre, Tacoma City Attorney, and M. Joseph Sloan, Deputy City Attorney, and
herein Opposes Plaintiff's Motion for Temporary Restraining Order.
STATEMENT OF FACTS
The City of Tacoma acquired the Tacoma Rail Mountain Division (“Mountain
Division”) through two transactions with the Weyerhaeuser Company. The first 54.5

miles was received by donation in 1990.’ The remaining 77 miles, which included a

 

 

 

1 See, Declaration of Alan Matheson ("Matheson Decl."), Dkt. 13-1, P. 2, ] 8.
DEFENDANT'S OPPOSITION TO MOTION FOR TEMPORARY __ Office of the City Attorney
RESTRAINING ORDER- 1 Department of Public Utilities

No. 3:19-cv-05794-BHS 3628 South 35" Street
P, O. Box 11007

. Tacoma, Washington 98411
Phone 253.502.8348
Facsimile 253.502.8672

 

 
10

114

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cv-05794-BHS. Document 19 Filed 09/30/19 Page 2 of 23

locomotive servicing facility at Western Junction (Thurston County), was purchased
in 1995 for $3,159,457.2

The Mountain Division, though operated by Tacoma Rail under an operating
agreement with the City, is owned by the City of Tacoma Department of Public
Works, and is not part of Tacoma Public Utilities. The City of Tacoma Department of
Public Works is funded by tax revenue. In further contrast, the Mountain Division
was obtained and maintained for the purpose of enhancing tourism along the
corridor, unlike the Belt Line Division of Tacoma Rail that delivers and retrieves
customer's railcars, and engages in switching operations at the Port of Tacoma.‘

In 2012, the Washington State Auditor found that $6.25 million of inter-fund
loans made from the General Fund to the Mountain Division to cover operating
losses from the freight business between 1998 and 2007 were an unwise use of City
funds and unlikely to be repaid by revenue generated by the Mountain Division.
Accordingly, City needed to pursue a combination of two segment divestments of the
Mountain Division to WRL, LLC, d/b/a Rainier Rail ("WRL"), a Class III rail carrier, in

order to repay the inter-fund loans.°®
THE STATUS OF THE FIRST SALE TRANSACTION
The first divestment was made to WRL of a 34.6 mile segment of the

Mountain Division located in Lewis and Thurston Counties.® The divestment, which

 

|? Id.

° Alan Matheson Declaration, also see Chapter IV, Section 4.10 of the Tacoma City Charter.

4 Id.

5 Id.

6 See Matheson Decl., p. 4, 7 16 and Exhibit B attached thereto.
DEFENDANT'S OPPOSITION TO MOTION FOR TEMPORARY _ Office of the City Attorney
RESTRAINING ORDER- 2 Department of Public Utilities

No. 3:19-cv-05794-BHS 3628 South 35" Street
° ov-08 P. O. Box 11007

Tacoma, Washington 98411
Phone 253.502.8348
Facsimile 253.502.8672

 

 
10

14

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cv-05794-BHS Document 19 Filed 09/30/19 Page 3 of 23

was authorized by the Surface Transportation Board ("STB") on October 14, 2016,
has long since been consummated.’
THE STATUS OF THE SECOND SALE TRANSACTION

The second divestment of a 4.4 mile segment of the Mountain Division was
made to WRL and approved by the City Council on’August 6, 2019.8 The purchase
and sale agreement for this segment is dated June 4, 2019, and was executed by
WRL on May 24, 2019, and by the Tacoma City Manager on June 4, 2019.9 The 4.4
segment is located in Pierce County and in Thurston County. The deed for the
Pierce County, Washington parcel was executed by the Mayor of the City of Tacoma
on August 8, 2019, accepted by WRL on August 9, 2019, and recorded in the Office
of the Pierce County Auditor on September 9, 2019.1° The deed for the Thurston
County, Washington parcel was executed by the Mayor of the City of Tacoma on
August 8, 2019, accepted by WRL on August 9, 2019, and recorded in the Office of
the Thurston County Treasurer on September 23, 2019,"

The Surface Transportation Board (“STB”) published WRL’s notice of
exemption to acquire this segment on September 20, 2019: the exemption becomes
effective on October 5, 2019.12

The City has received payment of the purchase price of $100,000 and the
only remaining event required to close this transaction is for the STB's exemption

authority to become effective on October 5, 2019. There are no further actions

 

7 Id. Matheson Decl. Exhibit C.
8 See Declaration of M. Joseph Sloan ("Sloan Decl."), Dkt. 13-2, Exhibit B attached thereto (City .
Council Resolution No. 40394).
® See Declaration of Gregory Muller ("Muller Decl."), Dkt. 13-3, Exhibit.A attached thereto
(Purchase and Sale Agreement).
10 See Muller Decl., Ex. C (Quitclaim Deed No. 6771).
‘1 See Muller Decl., Ex. B (Quitclaim Deed No. 6770).
12 See Matheson Decl., Ex. C (STB Docket No. FD 36341).
DEFENDANT'S OPPOSITION TO MOTION FOR TEMPORARY __ Office of the City Attorney
RESTRAINING ORDER- 3 Department of Public Utilities

. 3:19-cv-05794-BHS 3628 South 35" Street
No ev0 P, O. Box 11007

Tacoma, Washington 98411
Phone 253.502.8348
Facsimile 253.502.8672

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cv-05794-BHS Document 19 Filed 09/30/19 Page 4 of 23

required by the City to close this transaction and therefore no action for this Court to
enjoin. |
STANDARD

The purpose of a preliminary injunction is to preserve the status quo and the
rights of the parties until a final judgment on the merits can be rendered. U.S.
Philips Corp. v. KBC Bank N.V., 590 F.3d 1091, 1094 (9th Cir. 2010). "Federal Rule
of Civil Procedure 65 governs the issuance of TROs and preliminary injunctions, and
courts apply the same standard to both." Weaver v. City of Montebello, 370 F.
Supp. 3d 1130, 1134 (C.D. Cal. 2019) (citing Ne. Ohio Coal. for Homeless & Serv.
Employees Int'l Union, Local 1199 v. Blackwell, 467 F.3d 999, 1009 (6th Cir. 2006)
(citations omitted).) "Plaintiffs seeking injunctive relief must show that: (1) they are
likely to succeed on the merits; (2) they are likely to suffer irreparable harm in the
absence of preliminary relief; (3) the balance of equities tips in their favor; and (4) an

injunction is in the public interest." Toyo Tire Holdings of Ams. Inc. v. Cont'l Tire N.

|Am., Inc., 609 F.3d 975, 982 (9th Cir. 2010) (citing Winter v. Natural Res. Def.

Council, Inc., 555 U.S. 7, 20 (2008).) Preliminary injunctions and temporary

restraining orders are "extraordinary and drastic” remedies. Munaf v. Geren, 553

U.S. 674 (2008). As such, the Court may grant them only “upon a clear showing that

the plaintiff is entitled to such relief.” Winter, 555 U.S. at 22.

DEFENDANT'S OPPOSITION TO MOTION FOR TEMPORARY _ Office of the City Attorney
RESTRAINING ORDER- 4 Department of Public Utilities

No. 3:19-cv-05794-BHS 3628 South 35! Street
P. O. Box 11007

Tacoma, Washington 98411
Phone 253.502.8348
Facsimile 253.502.8672

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cv-05794-BHS Document 19 Filed 09/30/19 Page 5 of 23

ARGUMENT

Plaintiff's Motion establishes none of the four factors necessary for a
Temporary Restraining Order. Plaintiff is unlikely to prevail on the merits because
the state statute on which his suit relies both does not apply to this case and, even if
it did, it would be preempted by federal law. As Defendant's Response filed on
September 25, 2019, explained, Plaintiff does not, and cannot, describe any
irreparable harm he will suffer absent extraordinary relief. The balance of the
equities favor the City of Tacoma. Finally, granting Plaintiff's motion is decidedly
against the public interest, as determined both by the City of Tacoma and the United
States Surface Transportation Board. This Court should deny Plaintiffs Motion for
Temporary Restraining Order. |
Il. PLAINTIFF IS UNLIKELY TO SUCCEED ON THE MERITS BECAUSE THE
STATE STATUTE DOES NOT APPLY TO THIS CASE. IF IT DID APPLY, IT
WOULD BE PREEMPTED BY FEDERAL LAW.

As a preliminary matter, Plaintiff's Motion misidentifies the claim on which he
must show a likelihood of success for the Court to grant a Temporary Restraining
Order. The relevant inquiry is whether he is likely to succeed on the merits of the
claims in his Complaint: namely, that RCW 35.94 applies to two rail line transactions
that were authorized by the Surface Transportation Board and are subject to that
federal agency's exclusive jurisdiction under the Interstate Commerce Commission
Termination Act, 49 U.S.C. § 10501(b) ("ICCTA"). Plaintiff focuses instead on the
likelihood of success of his motion to remand this action to state court. Even if
Plaintiff were to be successful on the motion to remand, the state court would still be

required to honor the preemptive effect of federal law.

DEFENDANT'S OPPOSITION TO MOTION FOR TEMPORARY _ Office of the City Attorney
RESTRAINING ORDER- 5 Department of Public Utilities

No. 3:19-cv-05794-BHS 3628 South 35" Street
; P, O. Box 11007

Tacoma, Washington 98411
Phone 253.502.8348
Facsimile 253.502.8672

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cv-05794-BHS Document 19 Filed 09/30/19 Page 6 of 23

Accordingly, in this response, the City will address the merits of Plaintiff's
mistaken claim that state law should interfere with federally regulated transactions in
direct contravention of the STB's plenary jurisdiction over rail line acquisitions. That
claim is unlikely to succeed on the merits for three reasons. First, Plaintiff's state law
claim is preempted by ICCTA. Second, even if the claim is not preempted, it fails as
a matter of law because the specific part of RCW 35.94 that Plaintiff cites does not
apply to either of the rail line transactions at issue in this case. Third, City did, as a
matter of best practices, follow other public involvement provisions in RCW 35.94 in
selling the railroad lines.

A. If RCW 35.94 Applies to Railroads, it is Preempted by the
Comprehensive System of Federal Rail Regulation.

The crux of Plaintiff's Complaint is that an interstate railroad is a “utility” under
RCW 35,94 and the City must obtain authorization from the state — through a vote
of a subset of state residents — in order to sell a railroad line to another interstate
railroad. In other words, Plaintiff contends that the determination of whether the
transaction is in the public interest is subject to local vote. However, under ICCTA,
Congress vested the STB with “exclusive” jurisdiction over such transactions,
49 U.S.C. § 10501(b), and tasked the STB with the public interest determination,
49 U.S.C. § 10902(c). This exclusive authority over interstate commerce completely
preempts Plaintiff's attempt to deploy state law against the interstate rail network.
The preemption doctrine is based on the Supremacy Clause of the United
States Constitution and provides that state laws that conflict with federal law are

“without effect.” Maryland v. Louisiana, 451 U.S. 725, 746 (1981). Congress's

DEFENDANT'S OPPOSITION TO MOTION FOR TEMPORARY __ Office of the City Attorney
RESTRAINING ORDER- 6 Department of Public Utilities

-3:19-cv- -BHS 3628 South 35" Street
No cv-05794 P. O. Box 11007

Tacoma, Washington 98411
Phone 253.502.8348
Facsimile 253.502.8672

 

 
10

11 |

12
13
14
15
16
17
18
19

20

21

22

23

24

25

 

 

Case 3:19-cv-05794-BHS Document 19 Filed 09/30/19 Page 7 of 23

authority under the Commerce Clause of the U.S. Constitution to regulate the
railroads is well established, see, e.g., Pittsburgh & Lake Erie R.R. v. Ry. Labor

Executives Ass'n, 491 U.S. 490, 510 (1989), and the Supreme Court repeatedly has

|| recognized the preclusive effect of federal legislation in this area. See,

e.g., Colorado v. United States, 271 U.S. 153, 165-66 (1926) (ICC abandonment
authority is plenary and exclusive); Transit Comm'n v. United States, 289 U.S. 121,
127-28 (1933) (ICC authority over interstate rail construction is exclusive); City of
Chicago v. Atchison, T. & S.F. Ry., 357 US. 77, 88-89 (1958) (local authorities have
no power to regulate interstate rail passengers). The Interstate Commerce Act (and —
its successor, ICCTA) have been recognized as “among the most pervasive and
comprehensive of federal regulatory schemes.” Chicago & N.W. Transp. Co. v. Kalo
Brick & Tile Co., 450 U.S. 311, 318 (1981). | "[There] can be no divided authority over
interstate commerce, and ... the acts of Congress on that subject are supreme and
exclusive." [Citation omitted.] Consequently, State efforts to regulate commerce
must fall when they conflict with or interfere with federal authority over the same
activity.” /d. at 319-20.
Congress asserted exclusive federal authority in ICCTA to protect interstate
commerce from a patchwork of state and local regulations. As the Senate noted
when it approved ICCTA:
The hundreds of rail carriers that comprise the railroad industry rely on a
nationally uniform system of economic regulation. Subjecting rail carriers to
regulatory requirements that vary among the States would greatly undermine
the industry's ability to provide the ‘seamless’ service that is essential to its

shippers and would weaken the industry’s efficiency and competitive viability.

S. REP. 104-176, 6 (1995). The House similarly noted when it approved ICCTA:

DEFENDANT'S OPPOSITION TO MOTION FOR TEMPORARY __ Office of the City Attorney
RESTRAINING ORDER- 7 , Department of Public Utilities.

No. 3:19-cv-05794-BHS 3628 South 35" Street
P, O. Box 11007

Tacoma, Washington 9841 1
Phone 253.502.8348
Facsimile 253.502.8672

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cv-05794-BHS Document 19 Filed 09/30/19 Page 8 of 23

Although States retain the police powers reserved by the Constitution, the
Federal scheme of economic regulation and deregulation is intended to
address and encompass all such regulation and to be completely exclusive.
Any other construction would undermine the uniformity of Federal standards
and risk the balkanization and subversion of the Federal scheme of minimal
regulation for this intrinsically interstate form of transportation.

H.R. REP. 104-311, 96 (1995).

To this end, ICCTA expressly preempts any state attempts at railroad
regulation in the clearest possible terms: "the remedies provided under this part with
respect to regulation of rail transportation are exclusive and preempt the remedies
provided under Federal or State law." /d. The purpose of Congress is "ultimate
touchstone" of preemption. Medtronic, Inc. v. Lohr, 518 U.S. 470 (1996). Here, the
"congressional intent to preempt-state and local regulation of rail lines is explicit in
both the plain language of the ICCTA and the statutory framework surrounding it.”
City of Auburn v. U.S. Gov't, 154 F.3d 1025, 1031 (9th Cir. 1998), as amended (Oct.
20, 1998).

More specifically, ICCTA vests “exclusive” jurisdiction over rail transportation
decisions with the STB. 49 U.S.C. § 10501(b). STB possess exclusive jurisdiction
over:

(1) transportation by rail carriers, and the remedies provided in this part with
respect to rates, classifications, rules, (including car service, interchange, and
other operating rules), practices routes, services, and facilities of such
carriers; and

(2) the construction, acquisition, operation, abandonment, or discontinuance
of spur, industrial, team, switching, or side tracks, or facilities, even if the
tracks are located, or intended to be located, entirely in one State.

Id. § 10501(b) (emphasis added).

DEFENDANT'S OPPOSITION TO MOTION FOR TEMPORARY __ Office of the City Attorney
RESTRAINING ORDER- 8 Department of Public Utilities

No. 3:19-cv-05794-BHS 3628 South 35" Street
P, O. Box 11007

Tacoma, Washington 98411
Phone 253.502.8348
Facsimile 253.502.8672

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cv-05794-BHS Document 19 Filed 09/30/19 Page 9 of 23

This authority over rail transactions is based on sound congressional
judgment that the STB, in contrast to local and state municipalities, will make
determinations that impact interstate rail transportation in the national public interest.
See e.g., 49 U.S.C. § 10901 (STB must authorize rail transactions based on the
Public Convenience and Necessity standard). Consistent with Congress's direction
to the STB to minimize regulatory burden (49 U.S.C. § 10101(2)) and to reduce
barriers to entry into and exit from the industry (49 U.S.C. § 10101(7)), the STB has
established certain classes of rail transactions that are exempt from extensive
regulatory scrutiny. Under the STB's class exemption procedures, 49 C.F.R.

§ 1150.41 ef seq., certain routine transactions are permitted to go forward on a 30-
day notice proceeding. Both transactions at issue here have been authorized under
the STB's class exemption procedures. See WRL, LLC—Acquisition Exemption—
City of Tacoma, Dep’t of Pub. Works, Docket No. FD 36074 (STB served Oct. 14,
2016) ("WRL I")'%; WRL, LLC d/b/a Rainier Rail—Acquisition and Operation
Exemption—City of Tacoma, Dep't of Pub. Works d/b/a Tacoma Rail, Docket No. FD
36341 (STB served Sept. 20, 2019) ("WAL II")"4,

The plain language of ICCTA expressly preempts Plaintiff's claim under
RCW § 35.94. The "acquisition" of railroads is an activity specifically named in the
statute, and the acquisition of railways is directly regulated by the STB. 49 U.S.C.

§ 10501(b). Plaintiff's reading of RCW 35.94 gives the local general public a veto

over the acquisition of a railroad line. Courts and STB decisions have

 

13 Matheson Decl. Ex. B.

14 Matheson Decl. Ex. C.
DEFENDANT'S OPPOSITION TO MOTION FOR TEMPORARY _ Office of the City Attorney
RESTRAINING ORDER- 9 Department of Public Utilities

. 3:19-cv-05794-BHS 3628 South 35" Street
Ne ov-0879 P, O. Box 11007

Tacoma, Washington 98411
Phone 253.502.8348
Facsimile 253.502.8672

 

 
10

14

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cv-05794-BHS Document 19 Filed 09/30/19 Page 10 of 23

overwhelmingly held that § 10501(b) categorically preempts any state regulation that
could be used to deny a railroad the right to operate as the Board has authorized.
See City of Auburn, 154 F.3d at 1030-31 (affirming the STB's finding that the ICCTA
preempted a local environmental permitting requirement); Jie Ao & Xin Zhouf
Petition for Declaratory Order, Docket No. FD 35539, slip op. at 4-5, (STB served

June 6, 2012). ICCTA prevents states or localities from imposing requirements that,

|| by their nature, could be used to deny a railroad’s right to conduct rail operations or

proceed with activities the Board has authorized, such as construction,
abandonment or acquisition. Reading, Blue Mountain & Northern Railroad Company
— Petition for Declaratory Order, STB Docket No. FD 35956, citing City of Auburn,
154 F3d. at 1029-31. RCW 35.94 would — if it applied to this case — unreasonably
interfere with WRL's acquisition of the railway in an STB-authorized transaction. The
purpose of ICCTA's express preemption provision is to avoid exactly that result.
Likewise, Plaintiff's requested relief would intrude on the STB’s exclusive
jurisdiction, The STB has exclusive authority to authorize a rail transaction as well as
to stay or unwind a rail transaction. 49 U.S.C. § 10502(d). Moreover, such relief
would deny WRL the right to operate on the subject rail line as the Board has
authorized. Thus, such relief places an undue burden on interstate rail
transportation and is preempted. See City of Auburn, 154 F.3d at 1030-31.
Accordingly, Plaintiff's claims challenging whether the transaction was
properly authorized are in the wrong forum; they can only be brought at the STB.
And the relief that Plaintiff seeks, the enjoining and unwinding of rail transactions, is

available solely from the STB. Thus, assuming arguendo that the state law

DEFENDANT'S OPPOSITION TO MOTION FOR TEMPORARY _ Office of the City Attorney
RESTRAINING ORDER- 10 Department of Public Utilities

No. 3:19-cv-05794-BHS 3628 South 35" Street
P. O. Box 11007

Tacoma, Washington 98411
Phone 253.502.8348
Facsimile 253.502.8672

 

 
10
11
12
13
14
15
16
17
18
19
20
2
22
23
24

25

 

 

Case 3:19-cv-05794-BHS Document 19 Filed 09/30/19 Page 11 of 23

requirement for a public vote applied to the transactions at issue (and it does not),
that law is expressly preempted by ICCTA."® This Court should find that Plaintiff's
state law claims are federally preempted and thus are unlikely to succeed on the
merits.

B. The Repealed State Statute Applies Only to "Street Railways"; the
Mountain Division is not a Street Railway.

Plaintiff's argument that state law requires a public vote on the two rail line
transactions is also wrong. That argument is premised on the fact that the
predecessor to RCW 35.94.020, Rem. Rev. Stat. § 9512 (1946), specifically
included “railwayts) within its ambit. This provision was repealed by the Washington
State legislature in 1965. RCW 35.98.040'®. RCW 35.94 no longer makes any
reference to street railways, or to railways of any other kind. It does not, as
presently written, apply to any type of railroad as that term is defined by the current
Washington statute.

Moreover, the “railways” referenced in that repealed predecessor statute,

§ 9512, were a specific type of railway: “street railways.” According to Plaintiff, the

 

15 Plaintiff's argument that ICCTA contains a federal preemption carve out for votes required by
state law to approve a line sale transaction is incorrect. While Plaintiff is correct that 49 USC
§ 11321 requires for a Board authorized transaction that a carrier or corporation first obtain “a
majority, or the number required under applicable state law, of the votes of the holders of capital
stock of that corporation entitled to vote,” this provision is inapplicable here. By its terms,
§ 11321 applies to transactions approved or exempted under Chapter 113--Finance, Subchapter
iI-—Combinations which cover pooling and division agreements (§ 11322) and consolidations,
mergers and acquisition of control of rail carriers (§ 11323). The transactions at issue involve line
sales subject to the provisions of Chapter 109-—Licensing, which contain no such stockholder
voting requirement. Moreover, the requirement in § 11321 applies specifically to corporate
stockholders. It creates no special exception for a state law requiring the public to vote on a rail
transaction.
16 The Code Reviser did not codify the list of acts or parts of acts repealed. The Repeal of
Chapter 137, Laws of 1917 is found at Section 292 of the uncodified portion of RCW 35.98.040.
See, Laws of 1965, Ch. 7.
DEFENDANT'S OPPOSITION TO MOTION FOR TEMPORARY _ Office of the City Attorney
RESTRAINING ORDER- 11 Department of Public Utilities

No. 3:19-cv-05794-BHS 3628 South 35” Street
P. O. Box 11007

Tacoma, Washington 98411
Phone 253.502.8348
Facsimile 253.502.8672

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cv-05794-BHS Document 19 Filed 09/30/19 Page 12 of 23

statutory definition of "street railways" — which present day Washington law refers
to as "street railroads" — includes “every railroad by whatsoever power operated, or
any extension or extensions, branch or branches thereof, for public use in the
conveyance of persons or property for hire.” However, the present statutory
definition does not end there as Plaintiff implies. Rather, it continues as follows:
being mainly upon, along, above, or below any street, avenue,
road, highway, bridge, or public place within any one city or town
and includes all equipment, switches, spurs, tracks, bridges, right of
trackage, subways, tunnels, stations, terminals, and terminal facilities

of every kind used, operated, controlled, or owned by or in connection ©
with any such street railroad, within this state.

RCW 81.04.010(7) (Emphasis added.) Notably, the same statute separately
defines "railroad" as “every railroad, other than street railroad." RCW 81.04.010(9).
In other words, the former § 9512 applied the vote requirement only to "street
railroads." By restricting its ambit to "street railroads," it specifically excluded other
"railroads."

The former state statute's inclusion of street railroads, and exclusion of all
other railroads, squares with the federal regulatory framework. Under ICCTA, street
railroads are expressly excluded from the STB’s jurisdiction. 49 U.S.C. § 10102
provides:

In this part —
(5)"rail carrier" means a person providing common carrier railroad
transportation for compensation, but does not include street,

suburban, or interurban electric railways not operated as part of
the general system of rail transportation;

DEFENDANT'S OPPOSITION TO MOTION FOR TEMPORARY __ Office of the City Attorney
RESTRAINING ORDER- 1412 Department of Public Utilities

No. 3:19-cv-05794-BHS 3628 South 35" Street
P. O. Box 11007

Tacoma, Washington 98411
Phone 253.502.8348
Facsimile 253.502.8672

 

 

 
10
14
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

Case 3:19-cv-05794-BHS Document 19 Filed 09/30/19 Page 13 of 23

(Emphasis added.) The use of “street railway” in former § 9512 underscores the
conclusion that the current statute does not, on its face or by operation of Plaintiff's
theory of revision, apply to other types of railroads, including the Mountain Division.

Accordingly, the Mountain Division is not a “street railway” subject to the
provisions of the prior version of RCW 35.94, even if those provisions remained in
force. The Mountain Division does not operate mainly on the street and it is certainly
not located "within one town." Mountain Division is, instead, a federally regulated
rail carrier subject to the exclusive jurisdiction of the STB.

Plaintiff also argues that “Railroads are defined as “public utilities” under
RCW 82.16.010 (9). However, that Chapter provides for excise taxes, and the cited
subsection reads:

Railroad car business means the business of operating stock cars, furniture

cars, refrigerator cars, fruit cars, poultry cars, tank cars, sleeping cars, parlor

cars, buffet cars, tourist cars, or any other kinds of cars used for
transportation of property or persons upon the line of any railroad operated in
this state when such railroad is not owned or leased by the person engaging
in such business.

Plaintiff fails to explain how the definition of ‘Railroad Car Business”
establishes that the Mountain Division railroad is a utility. Plaintiff also argues that
“[rjailways are regulated as public utilities under Chapter 480-62 WAC”."7 However,
this chapter of the Washington Administrative Code pertains to the rules of the
Washington Utilities and Transportation Commission that apply to “railroad |
Companies.” WAC 480-62-130. Further, the statute establishing the general power

and duties of the Washington Utilities and Transportation Commission distinguishes

 

17 Plaintiff's Motion, Dkt. 8, p. 6 lines 11 and 12.
DEFENDANT'S OPPOSITION TO MOTION FOR TEMPORARY __ Office of the City Attorney
RESTRAINING ORDER- 13 Department of Public Utilities

No. 3:19-cv-05794-BHS 3628 South 35" Street
P. O. Box 11007
Tacoma, Washington 98411
Phone 253.502.8348
Facsimile 253.502.8672

 

 
10

11

12

13

14

15

16

17

18

19

20

21 |.

22

23

24

25

 

 

Case 3:19-cv-05794-BHS Document 19 Filed 09/30/19 Page 14 of 23

between the regulation of transportation of persons and property and the regulation
of businesses supplying utility services, providing in pertinent part as follows:
The utilities and transportation commission shall:

(1) Exercise all the powers and perform all the duties prescribed by this title
and by Title 81 RCW, or by any other law.

(2) Regulate in the public interest, as provided by the public service laws, all
persons engaging in the transportation of persons or property within this state
for compensation.
(3) Regulate in the public interest, as provided by the public service laws, the
rates, services, facilities, and practices of all persons engaging within this
state in the business of supplying any utility service or commodity to the
public for compensation.

RCW 80.01.040.
In sum, the railroads in question are neither "street railroads" nor "utilities,"

and therefore RCW 35.94 cannot apply to the transactions Plaintiff seeks to block.

C. Though RCW 35.94 Excludes Railroads, the City Voluntarily Complied
with Public Participation Provisions in the Sale of the Railroad.

Plaintiff's motion is based solely upon his assertion that the City must follow
the procedural requirements of RCW 35.04.020, which require a public vote to
dispose of public utility works, plants and systems. If this statute does not control,
then no public vote is required and Plaintiff cannot meet his burden.18

RCW 35.04.020 provides in pertinent part as follows:

The legislative authority of the city, if it deems it advisable to lease or sell the

works, plant, or system, or any part thereof, shall adopt a resolution stating
whether it desires to lease or sell.... If the resolution is adopted it shall be

 

18 The City does not concede that the Mountain Division is a utility or that the public interest
determination requirements under RCW 35.94.020 via a public vote are not preempted under
federal law.
DEFENDANT'S OPPOSITION TO MOTION FOR TEMPORARY _ Office of the City Attorney
RESTRAINING ORDER- 14. Department of Public Utilities

No. 3:19-cv-05794-BHS 3628 South 35" Street
P. O. Box 11007

Tacoma, Washington 98411
Phone 253.502.8348
Facsimile 253.502.8672

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cv-05794-BHS Document 19 Filed 09/30/19 Page 15 of 23

necessary, in order that the bid be accepted, to enact an ordinance accepting
it and directing the execution of a lease or conveyance by the mayor and city
clerk or other proper official. The ordinance shall not take effect until it has
been submitted to the voters of the city for their approval or rejection at the
next general election or at a special election called for that purpose, and a
majority of the voters voting thereon have approved it. ...

While this statute establishes a process requiring a public vote for disposal of public
utility works, plants and systems, it is not exclusive. The legislature has provided
another method for disposal of property that does not require a public vote. This
statute, RCW 35.94.040, provides in pertinent part as follows:

(1) Whenever a city shall determine, by resolution of its legislative authority,
that any lands, property, or equipment originally acquired for public utility
purposes is surplus to the city's needs and is not required for providing
continued public utility service, then such legislative authority by resolution
and after a public hearing may cause such lands, property, or equipment to
be leased, sold, or conveyed. Such resolution shall state the fair market value
or the rent or consideration to be paid and such other terms and conditions for
such disposition as the legislative authority deems to be in the best public
interest.

(2) The provisions of RCW 35.94.020 and 35.94.030 shall not apply to
dispositions authorized by this section.

(emphasis added). This statute, by its terms, exempts any transaction meeting the
requirements of subsection 1 from the requirements of RCW 35.94.020, including
the requirement for a public vote.

RCW 35.94.040 differs from RCW 35.94.020 in two key respects: (1) it
applies only when surplus land, property or equipment acquired for utility purposes is
being disposed of, and (2) the public interest determination rests solely with the
legislative authority, /.e., the City Council. Accordingly, it provides an alternative
mechanism for disposal of utility property when such property has become surplus to

the City. Because Plaintiff has the burden to establish a likelihood of prevailing in

DEFENDANT'S OPPOSITION TO MOTION FOR TEMPORARY __ Office of the City Attorney
RESTRAINING ORDER- 15 Department of Public Utilities

No. 3:19-cv-05794-BHS 3628 South 35" Street
P, O. Box 11007

Tacoma, Washington 98411
Phone 253.502.8348
Facsimile 253.502.8672

 

 
10
41
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

Case 3:19-cv-05794-BHS Document 19 Filed 09/30/19 Page 16 of 23

his claim, he can only do so by establishing that the disposition of the 4.4 mile
segment must comply with RCW 35.94.020. In other words, Plaintiff must establish
that this 4.4 mile segment is not surplus to the needs of the City and thus can only
be disposed of pursuant to RCW 35.94.020. He cannot meet his burden.

Plaintiff has presented no evidence regarding the City’s need to retain this 4.4
mile segment of the Mountain Division rail line or why it is not surplus to the needs of
the City. In contrast, the City has, through the declaration of Assistant Rail
Superintendent Alan Matheson, provided evidence that the Mountain Division was
losing money and it was necessary to sell segments of the rail line to repay
outstanding debt.'° Further, these divestments resulted in the City avoiding the
expenditure of several million dollars in additional costs to maintain these segments
and were chosen to ensure that the City would preserve the assembled Mountain
Division railroad right of way.?°

More importantly, the disposition of the 4.4 mile segment followed a process
that complies with the procedural requirements of RCW 35.94.040. This statute
contains three key requirements: (1) that the City Council#* determine by resolution
that the property is surplus to the needs of the City and no longer needed for

providing continued utility services, (2) that it approve the surplus resolution after a

 

18 See Matheson Decl., pp 3 & 4, 16.
20 Id, p. 4 FF 22 & 23.
21 The City Council is the legislative authority of the City. Tacoma City Charter provides in
pertinent part as follows "Section 2.1... The Council shall constitute the legislative and
governing body of the City and shall have authority, except as otherwise provided in this charter,
to exercise all powers of the City.”
DEFENDANT'S OPPOSITION TO MOTION FOR TEMPORARY __ Office of the City Attorney
RESTRAINING ORDER- 16 Department of Public Utilities

. 3:19-cv-05794-BHS 3628 South 35" Street
No ov-057 H P. O. Box 11007

Tacoma, Washington 98411
Phone 253.502.8348
Facsimile 253.502.8672

 

 
40
1
12
13
14
45
16
47
18
19
20
21
22
23
24

25

 

 

Case 3:19-cv-05794-BHS Document 19 Filed 09/30/19 Page 17 of 23

public hearing, and (3) that the resolution include the consideration to be paid.
These requirements were met.

The City Council approved the sale of the 4.4 mile segment pursuant to City
Council Resolution No. 40394.2? The resolution provides in pertinent part as follows:

BE IT RESOLVED BY THE COUNCIL OF THE CITY OF TACOMA:

Section 1. That continued ownership of approximately 4.4 miles of Tacoma

Rail Mountain Division property located in unincorporated Pierce and

Thurston Counties, legally described in Exhibit “A,” is not essential to the

needs of the City and is hereby declared surplus pursuant to RCW 35.22.020

and Article |, Section 1.2, and Article [X of the Tacoma City Charter.

Section 2. That the negotiated sale of approximately 4.4 miles of property

located in unincorporated Pierce and Thurston Counties, together with related

railroad infrastructure and personal property associated with said property, to

WRL LLC for the amount of $100,000 is hereby approved, all as more

specifically set forth in the Real Estate Purchase and Sale Agreement on file

in the office of the City Clerk.?3

The City Council in section 1 above declared this property to be surplus and
not essential to the needs of the City, and in section 2 identified the compensation to |
be paid. Thus the first and third requirements of RCW 35.94.040 have been met.
The public hearing requirement was also met.

Resolution No. 40394 was on the City Council’s published agenda as item

No. 10.24 Following item No. 4 on the City Council agenda, the City Council opened

the meeting to public comments on any matters on the City Council Agenda. The

 

22 See Sloan Decl, Exhibit A attached thereto.
23 Id.
24 See, Declaration of Susan D. Haigh, Exhibit A hereto (City Council Agenda).
25 See, id., Exhibit A (City Council Agenda) The Public Comment period is the time set aside for
public comment on Resolutions and first and final reading of Ordinances. Speakers are asked to
identify the specific legislation they wish to address and comments will be limited to no more than
three minutes per person.
DEFENDANT'S OPPOSITION TO MOTION FOR TEMPORARY __ Office of the City Attorney
RESTRAINING ORDER- 17 Department of Public Utilities

-3:19-cv-05794-BHS 3628 South 35" Street
No. 3:19-cv-05794-BH P.O. Box 11007

Tacoma, Washington 9841 1
Phone 253.502.8348
Facsimile 253.502.8672

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cv-05794-BHS Document 19 Filed 09/30/19 Page 18 of 23

public comment sign-up sheet indicates that Mitchell Shook, the Plaintiff in this
action, signed up to speak to the “railroad sale res. 40394”. 26 Likewise, the minutes
from the August 6, 2019, City Council Meeting reflect that Mr. Shook provided public
comment to the Council regarding City Council Resolution 40394.2” Thus, not only
was there an opportunity for public testimony regarding the sale, the Plaintiff
participated in this process. Plaintiff cannot overcome the uncontroverted fact that
the process used by the City to dispose of the 4.4 mile rail segment also met the
statutory requirements under RCW 35.94.040 and was exempt from the public vote
requirements of RCW 35.94.020.

Thus, even if the state law was not preempted by federal law, and even if the
Mountain Division were somehow found to be a "street railway" covered by repealed
law or a "utility," the fact remains that the City, as a matter of best practices and
good government, complied in all respects with the applicable provision of the
statute presently in force. Accordingly, this Court should find that Plaintiff's claim is
unlikely to succeed on the merits.

ll. PLAINTIFF FACES NO THREAT OF IRREPARABLE HARM BECAUSE HIS

POTENTIAL REMEDY WILL BE UNAFFECTED WHEN THE ACQUISITION
EXEMPTION BECOMES EFFECTIVE ON OCTOBER 5, 2019.

Plaintiff will suffer no harm, let alone irreparable harm, if the Court denies this
motion. Courts define irreparable harm as harm for which there is no adequate legal

remedy, such as an award of damages. Arizona Dream Act Coal v. Brewer, 757

 

26 See, id., Exhibit C.
27 See, id., Exhibit B (Minutes of August 6, 2019 City Council Meeting) and Exhibit C (Public
Comment Sign-in Sheet).
DEFENDANT'S OPPOSITION TO MOTION FOR TEMPORARY __ Office of the City Attorney
RESTRAINING ORDER- 18 Department of Public Utilities

No. 3:19-cv-05794-BHS 3628 South 35" Street
P.O. Box 11007

Tacoma, Washington 98411
Phone 253.502.8348
Facsimile 253.502.8672

 

 
10
11
42
13
14

15
16
17
18
19
20

21

22

23
24

25

 

 

Case 3:19-cv-05794-BHS Document 19 Filed 09/30/19 Page 19 of 23

F.3d 1053, 1068 (9th Cir. 2014). Here, the alleged harm to the Plaintiff —deprivation
of the right to vote on the divestment — has already occurred. Plaintiff has alleged
no further harm that will occur absent a Temporary Restraining Order. In fact,
Plaintiff has alleged no other harm whatsoever. Plaintiff also has an adequate legal
remedy, but not in this Court. Plaintiff's sole avenue for relief lies with the STB.
Plaintiff's suit seeks to undo two rail line transactions so that they can be put toa
public vote. In order to achieve this, he must obtain an STB order that revokes
regulatory authority for each transaction and orders that the transactions be
unwound.

There is no urgency warranting extraordinary relief because Plaintiff's remedy
will be the same after October 5, when the acquisition exemption becomes effective,
as it is today: Namely, to obtain the relief to which he claims he is entitled, he must
apply to the STB. Significantly, he may do so at any time. See WRL II, slip op. at 2
("Petitions to revoke the exemption under 49 U.S.C. § 10502(d) may be filed at any
time.")?°; see also 49 U.S.C. § 1322(c); 49 C.F.R. § 1115.4. In short, Plaintiff has
now, and will still have, once the exemption becomes effective, the same remedy
available to him, which is to file a petition to revoke the exemption.” Plaintiff's ability
to petition the STB to revoke the exemption is not only an adequate remedy, as

discussed above, it is his exclusive remedy.

 

28 See Matheson Decl. Ex. C. ;
2 It should be noted, that throughout this action, Plaintiff has been — or should have been —
aware that he could also have filed a petition to stay the exemption until September 27, 2019.
See WRL, LLC, slip op. at 2.
DEFENDANT'S OPPOSITION TO MOTION FOR TEMPORARY __ Office of the City Attorney
RESTRAINING ORDER- 19 Department of Public Utilities

No. 3:19-cv-05794-BHS 3628 South 35" Street
/ P. O. Box 11007

Tacoma, Washington 98411
Phone 253.502.8348
Facsimile 253.502.8672

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cv-05794-BHS Document 19 Filed 09/30/19 Page 20 of 23

Nor would the imposition of a TRO ameliorate Plaintiff's alleged harms in light
of the status of the rail line transactions. The first divestiture was completed and title
conveyed in 2016. Nothing remains to be done. The City has likewise already
performed all obligations under the purchase agreement for the second divestiture,
the transaction that Plaintiff seeks to enjoin. The City Council approved the
transaction on August 6, 2019, and deeds for the property have been conveyed to
the buyer. Further, the buyer, who is not a party to this action, has also already
performed its obligations under the purchase agreement including paying the
purchase price. The last step to fully consummate the transaction is for the STB's
exemption authority to become effective. That will occur on October 5, 2019, see
WAL Il, slip op. at 2, and requires no further action from either the City or the buyer.
Given the status of the transaction, there is no action of the City for this Court to
enjoin.

Notably, Plaintiff's claimed urgency is of his own making. Plaintiff failed to
seek preliminary injunctive relief while the parties were taking steps towards
consummating the transaction. Likewise, Plaintiff has failed to seek any relief at the
STB while the Notice of Exemption is pending. Plaintiff could have asked the STB to
stay the effectiveness of the exemption pending resolution of this litigation or could
have petitioned the STB to revoke the exemption. Plaintiff did neither, and the time
for seeking a stay at the STB has now expired. Plaintiff's inaction belies his claims
of irreparable harm and immediacy of harm.

lll. A TEMPORARY RESTRAINING ORDER WOULD HARM THE CITY AND IS
NOT IN THE PUBLIC INTEREST.

DEFENDANT’S OPPOSITION TO MOTION FOR TEMPORARY __ Office of the City Attorney
RESTRAINING ORDER- 20 Department of Public Utilities

No. 3:19-cv-05794-BHS 3628 South 35" Street
P. O. Box 11007

Tacoma, Washington 98411
Phone 253.502.8348
Facsimile 253.502.8672

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cv-05794-BHS Document 19 Filed 09/30/19 Page 21 of 23

The final two factors also weigh against Plaintiff's Motion for a Temporary
Restraining Order. A plaintiff seeking a Temporary Restraining Order "must
establish...that the balance of equities tip in his favor." Winter, 555 U.S. at 20. In
assessing the balance of equities, the Court must "balance the interests of all parties
and weigh the damage to each.” L.A. Mem'! Coliseum Comm'n v. Nat'l Football
League, 634 F.2d 1197, 1203 (9th Cir.1980). Finally, "courts of equity should pay
particular regard for the public consequences in employing the extraordinary remedy
of injunction.” 555 U.S. at 24. (quotation marks and citation omitted).

As discussed above, Plaintiff will suffer no harm — irreparable or otherwise —
if this Court denies the Motion for Temporary Restraining Order. Plaintiff retains the
right to challenge this transaction in the proper forum with no limit on timing. A
Restraining Order would, on the other hand, open the City and the public to
substantial harm. A Restraining Order that interferes with the transaction could put
the City in breach of its obligations under the Purchase Agreement and could
unravel the entire transaction. This would harm the City, the buyer, and potential rail
customers by denying or delaying the realization of the benefits of their bargain.
These benefits include the City shedding millions of dollars in maintenance and
rehabilitation liabilities. Absent these sales, the City would become responsible for
approximately $3 million in repairs to the Nisqually Bridge.®° The sale will also allow
restoration of rail service on the subject rail line, which would benefit local industry

and the local and national economy.*" Thus, as the City alone faces any potential

 

30 See Declaration of Dale King, Exhibit B hereto, p. 2, 7 10.

31 See Matheson Decl., p. 5, 7] 21-22.
DEFENDANT'S OPPOSITION TO MOTION FOR TEMPORARY __ Office of the City Attorney
RESTRAINING ORDER- ?1 Department of Public Utilities

No. 3:19-cv-05794-BH 3628 South 35" Street
0. $:19-0v-0 S P. O. Box 11007

Tacoma, Washington 9841 1
Phone 253.502.8348
Facsimile 253.502.8672

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

Case 3:19-cv-05794-BHS Document 19 Filed 09/30/19 Page 22 of 23

harm from the requested relief, Plaintiff cannot show the balance of equities tips in
his favor. Further, a Restraining Order would likely generate consequences that
harm the public interest. Both factors weigh heavily against granting injunctive relief.

IV. PLAINTIFF MUST POST A BOND AS A CONDITION PRECEDENT TO A
GRANT OF INJUNCTIVE RELIEF.

Federal Rule of Civil Procedure 65(c) reads as follows:

(c) Security. The court may issue a preliminary injunction or a
temporary restraining order only if the movant gives security in an
amount that the court considers proper to pay the costs and damages
sustained by any party found to have been wrongfully enjoined or
restrained. The United States, its officers, and its agencies are not
required to give security.

Plaintiff is seeking to enjoin the completion of the $100,000 sale and transfer
of 4.4 miles of railroad right-of-way. The requested Temporary Restraining Order
endangers the sale of the right-of-way and could cost the City of Tacoma millions of
dollars for railroad maintenance and repairs, as well as exposing the City to potential
breach of contract damages. If the Court grants Plaintiffs motion (and it should not),
Plaintiff should be required to post a bond sufficient to protect the City against the
costs and damages that the City may sustain.

CONCLUSION

Based upon the foregoing facts and legal authorities, Defendant City of

Tacoma respectfully Opposes Plaintiff's Motion for a Temporary Restraining Order.

Respectfully submitted this 30th day of September, 2019.

WILLIAM C. SPREE Attorney
By Jf Z, (

Ve
M. Joséph $lvan, WSBA #13206
Deputy City Attorney

DEFENDANT’S OPPOSITION TO MOTION FOR TEMPORARY __ Office of the City Attorney
RESTRAINING ORDER- 22 Department of Public Utilities

No. 3:19-cv-05794-BHS 3628 South 35" Street
P. O. Box 11007
Tacoma, Washington 98411
Phone 253.502.8348
Facsimile 253.502.8672

 
10

11

12

13

14

15

16

Ae

18

19

20

21

22

23

24

25

 

 

Case 3:19-cv-05794-BHS Document 19 Filed 09/30/19 Page 23 of 23

CERTIFICATE OF SERVICE

| hereby certify that on this 30th day of September 2019, | electronically filed
the foregoing Defendant's Opposition to Motion for Temporary Restraining Order
with attachments with the Clerk of the Court using the CM/ECF system, which will

send notification of such filing to the following:

Mitchell Shook

3624 6th Ave, Suite C
Tacoma, WA 98406
mitch@advancedstream.com
Plaintiff

Dated this 30 day of September, 2019, in Tacoma, Washington.

QL _ 7 Jf 1%
Maat Jeb cck
Diane Kubicek

Paralegal

 

DEFENDANT’S OPPOSITION TO MOTION FOR TEMPORARY __ Office of the City Attorney
RESTRAINING ORDER- 23 Department of Public Utilities

No. 3:19-cv-05794-BHS 3628 South 35" Street
P. O. Box 11007

Tacoma, Washington 98411
Phone 253.502.8348
Facsimile 253.502.8672

 
